Opinion issued February 25, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-19-00687-CV
                            ———————————
                            TERRY FOX, Appellant
                                         V.
                     TARA PROPERTIES, LLC, Appellee



                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                    Trial Court Case No. 19-CCV-065277



                          MEMORANDUM OPINION

      Appellant, Terry Fox, has filed a motion for voluntary dismissal of this appeal.

See TEX. R. APP. P. 42.1(a)(1). Ten days have passed with no response. See TEX. R.

APP. P. 10.3(a). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Lloyd, Hightower.




                                        2